DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US20100307178 in view of Koopmann et al. US20110185713.
Regarding claim 1, Hansen US20100307178 discloses a system comprising: 
a common base (Hansen, seen in Fig. 5); 
an air heating apparatus mounted on the common base, the air heating apparatus defining a pair of air flow paths (Hansen, Fig. 5, flow paths 60 and 62; while Fig. 5 depicts a cooling arrangement, Fig. 8, ¶30, ¶36 discloses an alternate embodiment where heating is provided), 
the air heating  apparatus comprising: 
a housing mounted on the base, the housing forming an outer envelope defining an interior (Hansen, Fig. 5), 
the air flow paths being separate from each other at all locations in the interior of the outer envelope of the housing (Hansen, Fig. 5, manifolds 60 and 62 are separate), 
the interior being divided into two subhousings defining two separate subchambers (Hansen, Fig. 5), 
the housing having an outlet opening extending through the outer envelope for each of the subchambers (Hansen, Fig. 5), 
each of the subchambers having a respective one of the air flow paths (Fig. 5) extending between the inlet opening and the outlet opening of the respective subchamber; 
at least two air conditioning assemblies each configured to condition air moving along a separate one of the air flow paths (Hansen, Fig. 5, 10 and 10”), 
the air heating assemblies being positioned in the interior of the housing with each of the air heating assemblies being positioned in a respective one of the subchambers of the subhousings (Hansen, Fig. 5).
Hansen does not expressly disclose the housing having an inlet opening extending through the outer envelope for each of the subchambers, each of the subchambers having a respective one of the air flow paths (Fig. 5) extending between the inlet opening and the outlet opening of the respective subchamber.

Koopmann et al. US20110185713 discloses a system comprising: 
an air heating apparatus defining an air flow path (Koopmann, Fig. 2), 
the air heating apparatus comprising: 
a housing forming an outer envelope defining an interior (Koopmann, Fig. 2), 
the housing having an inlet opening extending through the outer envelope (Koopmann, inlet 18), 
the housing having an outlet opening extending through the outer envelope (Koopmann, outlet 19)
the air flow path extending between the inlet opening and the outlet opening (Koopmann, Fig. 2); 
at least two air heating assemblies each configured to heat air moving along a separate one of the air flow paths, 

Koopman does not disclose two subhousings on a common base, the two subhousings defining two separate chambers. 
Koopman teaches that this heating apparatus provides the benefit of operating in extremely cold climates (¶4) and providing sufficient static pressure for flow over greater distances (¶5).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hansen by replacing the air conditioning modules with heating devices as taught by Koopman since doing so would allow for heating in extremely cold climates.  

		Alternatively, Hansen teaches that this modular configuration provides redundancy, allows for changeable configurations, and separate air streams depending upon the application needs.  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to duplicate Koopmann’s device and provide the devices in a modular fashion in a common housing with separate air streams as taught by Hansen, since doing so would provide redundancy, allow for changeable configurations and separate air streams depending upon the application needs.  

Regarding claim 2, the previously combined references teach the system of claim 1 wherein each of the air heating assemblies comprises:
 an engine positioned in one of the subchambers of the interior of the housing, the engine rotating a drive shaft (Koopman Fig. 2, engine 34, drive shaft 36) ; 
a heat generator generating heat in a fluid from rotation energy, the heat generator being positioned in the same subchamber as the engine, the heat generator being driven by the drive shaft of the engine (Koopman Fig. 2, heat generator 46); and 
a main heat exchanger configured to transfer heat generated by the heat generator to air flowing along the air flow path of the subchamber, the main heat exchanger being in fluid communication with the heat generator (Koopman Fig. 2, H/E 48 ¶27); 
wherein a said engine, a said heat generator, and a said main heat exchanger of a said air heating assembly is positioned in each of the subchambers of the sub housings (Koopman Fig. 2).
Regarding claim 7, the previously combined references teach the system of claim I wherein the housing includes a divider wall dividing the interior into the subchambers of the sub housings (Hansen Fig. 5).

Regarding claim 8, the previously combined references teach the system of claim I wherein the housing includes a flow control louver assembly effective to control air flow into the inlet opening of the air flow path of a respective one of the subchambers such that the housing has a pair of the flow control louver assemblies with each flow control louver assembly controlling air flow along one of the air flow paths (Koopman Fig. 2, louver 28).

	Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US20100307178 in view of Koopmann et al. US20110185713 in view of Applicant’s admitted prior art. 
Regarding claim 3, the previously combined references do not expressly teach the system of claim 2 wherein the engine of each of the air heating assemblies has a horsepower rating, the horsepower rating of each of the engines being less than 75 horsepower. 
The difference between the prior art and the claimed subject matter amounts to a mere simple substitution or selection of engines known in the art.  
Applicant admits that EPA regulations at the time of filing teach ”Current EPA regulations make injection of DEF mandatory for diesel engines having a horsepower rating above a threshold level, which is currently 75 horsepower (hp) (approximately 56 kW), while effectively making it permissible for manufacturers to omit DEF injection systems from engines below the threshold level (e.g., 75 hp)” (instant specification page 5).  Thus, it is known in the art to select engines with ratings within the claimed range for the known benefit of omitting DEF injection systems.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an engine within the claimed range since doing so amounts to a simple substitution of known engines in the art with the known predictable result of making it permissible for manufacturers to omit DEF injection systems.  
Regarding claim 4, the previously combined references do not expressly teach the system of claim 3 wherein the horsepower rating of the engine of at least one of the air heating assemblies is between approximately 25 horsepower and approximately 75 horsepower
	The difference between the claimed subject matter and the prior art amounts to a mere optimization of engine selection.  The horsepower rating directly corresponds to the amount of available power during operation and is thus a results effective variable.  As established above, regulations establish an upper bound at which emissions must be reduced by additional DEF injection systems.  Selecting an engine rating within the claimed range would optimize the amount of power available while reducing emissions or avoiding regulations on emissions.  At the time of this office action, there is insufficient evidence to suggest that the particular engine rating would provide an unexpected result. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an engine rating within the claimed range since doing so amounts to routine optimization of engine power in the art with known predictable results.  
Regarding claim 5, the previously combined references do not expressly teach the system of claim 3 wherein the horsepower rating of the engine of at least one of the air heating assemblies is 74.5 horsepower.
	The difference between the claimed subject matter and the prior art amounts to a mere optimization of engine selection.  The horsepower rating directly corresponds to the amount of available power during operation and is thus a results effective variable.  As established above, regulations establish an upper bound at which emissions must be reduced by additional DEF injection systems.  Selecting an engine rating within the claimed range would optimize the amount of power available while reducing emissions or avoiding regulations on emissions.  At the time of this office action, there is insufficient evidence to suggest that the particular engine rating would provide an unexpected result. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an engine rating of 74.5 horsepower since doing so amounts to routine optimization of engine power in the art with known predictable results.  
Regarding claim 6, the previously combined references do not expressly teach the system of claim 3 wherein the horsepower rating of the engine of both of the air heating assemblies is 74.5 horsepower.
	The difference between the claimed subject matter and the prior art amounts to a mere optimization of engine selection.  The horsepower rating directly corresponds to the amount of available power during operation and is thus a results effective variable.  As established above, regulations establish an upper bound at which emissions must be reduced by additional DEF injection systems.  Selecting an engine rating within the claimed range would optimize the amount of power available while reducing emissions or avoiding regulations on emissions.  At the time of this office action, there is insufficient evidence to suggest that the particular engine rating would provide an unexpected result. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an engine rating of 74.5 horsepower since doing so amounts to routine optimization of engine power in the art with known predictable results.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US20100307178 in view of Koopmann et al. US20110185713 in view of Urbain US20100031676.
Regarding claim 9, the previously combined references do not expressly teach the system of claim 1 wherein the housing includes a flow control valve assembly effective to control air flow out of the outlet opening of the air flow path of a respective one of the subchambers such that the housing has a pair of the flow control valve assemblies with each flow control valve assembly controlling air flow along one of the air flow paths .
Urbain US20100031676 teaches a device for providing air conditioning to aircraft wherein the discharge orifices are provided with valves for opening and closing the air paths and diverting air to the atmosphere (¶48). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with valves at the outlet or discharge, as taught by Urbain, since doing so amounts to a known technique for improving similar air conditioning devices in the art with the known predictable result of opening or closing the outlet and allowing for diverting air to the atmosphere. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US20100307178 in view of Koopmann et al. US20110185713 in view of CN205931200U.
Regarding claim 10, the previously combined references do not expressly teach the system of claim 1 wherein the air heating apparatus further includes a common fuel tank configured to provide fuel to the engines of all air heating assemblies of the air heating apparatus.
	CN205931200U teaches a machine which utilizes two engines on a common frame wherein the engines share a common tank (page 4, ¶4 of the provided translation).  One of ordinary skill in the art would recognize that such a feature would ensure that one engine does not run out of fuel before the other.   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a common tank as taught by CN205931200U since doing so would ensure that one engine does not run out of fuel before the other. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762